Citation Nr: 0307738	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  95-38 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) prior to November 1, 2000.


REPRESENTATION

Appellant represented by:	Hans A. Buehler, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1962 to June 1967, 
from August 1974 to August 1975, and from January 1976 to 
February 1977.

By decision of December 1989, the Board of Veterans' Appeals 
(Board) denied service connection for an acquired psychiatric 
disorder, to include PTSD.  By rating action of November 
1991, the RO denied the veteran's petition to reopen the 
claim for service connection for PTSD on the basis of new and 
material evidence.

This appeal arises from an April 1994 rating action that 
denied service connection for PTSD.  A Notice of Disagreement 
was received in September 1994.  By rating action of October 
1994, the RO denied the veteran's petition to reopen the 
claim for service connection for PTSD on the basis of new and 
material evidence.  A Statement of the Case (SOC) was issued 
subsequently in October 1994, and a Substantive Appeal was 
received thereafter in October 1994.  In May 1995, the 
veteran testified at hearings before a hearing officer at the 
RO; transcripts of the hearings are of record.  By rating 
action of June 1995, the RO continued the denial of the 
veteran's petition to reopen the claim for service connection 
for PTSD on the basis of new and material evidence.  The 
veteran testified at hearings before a hearing officer at the 
RO in January and March 1996, and before the undersigned 
Veterans Law Judge at the RO in March 1997; transcripts of 
both hearings are of record.  In a November 2000 decision, 
the Board, inter alia, denied the veteran's petition to 
reopen the claim for service connection for PTSD.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).

During the pendency of the Court's proceedings, the veteran 
testified at hearings before a hearing officer at the RO in 
October 2001 and December 2001; transcripts of both hearings 
are of record.  Prior to the issuance of the Court's decision 
on the appeal, the RO, in a March 7, 2002 rating decision, 
determined that new and material had been presented to reopen 
the claim for service connection for PTSD, and granted that 
claim on the merits, effective November 1, 2000.  

In a March 19, 2002 Order, the Court granted the Joint Motion 
for Partial Remand filed by the appellant and counsel for 
VA's Secretary (Joint Motion), vacating that part of the 
November 2000 Board decision that denied the veteran's 
petition to reopen the claim for service connection for PTSD, 
and instructing the Board to reopen the claim for service 
connection for PTSD and to adjudicate the claim on the 
merits.  . 

In November 2002, counsel for VA's Secretary filed a motion 
to recall the Court's March 2002 judgment and mandate and to 
dismiss the appeal on the grounds of mootness (based on the 
RO's March 7, 2002 rating decision).  However, in a January 
2003 Order, the Court denied the motion.  


REMAND

In denying the November 2002 motion to  recall the Court's 
March 2002 judgment and mandate and to dismiss the appeal on 
the grounds of mootness, the Court determined that the March 
7, 2002 rating action that granted service connection for 
PTSD from November 2000 was the product of a claim that was 
separate from the claim that had been the subject of the 
Board's November 2000 decision, and thus had no bearing upon 
the current appeal.  The Court further found that the March 
7, 2002 rating action granting service connection for PTSD 
from November 2000 did not render moot the appellant's prior 
claim for service connection that had been appealed to the 
Board and was the subject of the November 2000 Board 
decision, since the latter claim could possibly result in the 
grant of service connection for PTSD prior to November 2000.  
Hence, the issue now before the Board is entitlement to 
service connection for PTSD prior to November 2000.  

However, careful review of the claims file reveals that the 
RO has not formally adjudicated such a claim in the first 
instance.  In granting service connection for PTSD in March 
2002, the RO did not explicitly address the veteran's 
entitlement to PTSD prior to the November 1, 2000 effective 
date of the grant.  The March 2002 rating decision does 
include a lengthy recitation of the veteran's psychiatric 
history prior to November 2000; however, that rating decision 
also essentially indicates that, in view of the Board's prior 
decision, it was constrained from considering the veteran's 
entitlement prior to the date of a November 1, 2000 "claim 
to reopen."   

Given the Board's derivative jurisdiction as an appellate 
body, the Board finds that the RO must adjudicate the claim 
for service connection for PTSD prior to November 1, 2000 in 
the first instance, to avoid any prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1995).  This is 
particularly so in light of the fact that, during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

While in statements dated in March, April, June, and 
September 2002 and March 2003 the veteran and his 
representative variously claimed that service connection for 
PTSD should have been granted from a date earlier than 
November 2000, the initial adjudication of the claim must 
include consideration of whether any additional notification 
and/or development action is warranted pursuant to the VCAA, 
prior to that adjudication.  The Board also points out that 
if, in adjudicating the claim, the RO grants the benefits 
sought with respect to the claim for service connection for 
PTSD to the veteran's satisfaction, such action would satisfy 
the appeal as to that issue, and obviate the need for further 
action on this matter by the Board.  

As a final note, the Board points out that, in November 2000, 
the Board denied as not well-grounded claims for service 
connection for an eye disorder, a foot disorder (to include 
arthritis), skin cancer, a gallbladder disorder, and a kidney 
disorder, each claimed as due to exposure to Agent Orange.  
The Joint Motion indicated that the veteran did not want to 
pursue his appeal as to those issues to the Court, and the 
Court dismissed the appeal as to those issues.  In November 
2000, the Board also remanded the claims for service 
connection for a liver disorder and for lipomas and sebaceous 
cysts, each claimed as due to exposure to Agent Orange, to 
the RO; the Board notes that the RO has not yet completed its 
actions with respect to those issues.  A March 2002 RO 
determination, recently associated with the claims file, 
indicates that the RO's determination as to those claims was 
being deferred.  Unfortunately, then, the Board's August 2002 
attempt to develop those issues was premature, and any Board 
action on those claims, at this time, likewise would be 
premature.  However, to avoid piecemeal litigation of the 
appeal, and to efficiently resolve all matters involving this 
appellant that remain in appellate status (see Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir. May 18, 2000)), the RO should 
complete its actions with respect to those claims as 
expeditiously as possible, and return any of those remaining 
matters to the Board, along with the claim for service 
connection for PTSD prior to November 1, 2000 (if 
appropriate), for further appellate consideration.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should consider whether any 
additional notification and/or 
development action is required by the 
VCAA and its implementing regulations on 
the claim for service connection for PTSD 
prior to November 1, 2000.  

2.  After accomplishing any necessary 
notification and/or development action, 
the RO should adjudicate the claim for 
service connection for PTSD prior to 
November 1, 2000 in light of all 
pertinent evidence and legal authority.  

3.  Unless the claim for service 
connection for PTSD prior to November 1, 
2000 is granted to the veteran's 
satisfaction, he and his representative 
should be furnished a Supplemental SOC 
addressing that issue, and they should be 
afforded the appropriate response period 
before that matter (along with any other 
issues remaining on appeal) is returned 
to the Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process of law 
and to accomplish additional adjudication; it is not the 
Board's intent to imply either a grant or denial of the 
benefit sought.  The veteran needs take no action until 
notified, but he may submit additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. 
App. 104 
 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that 


have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


